DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 21 is allowable. The restriction requirement, as set forth in the Office action mailed on 1/27/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 25, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, filed 8/11/21, with respect to the prior art rejection have been fully considered and are persuasive.  The prior art rejection of the claims have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Paul on 9/9/21.
The application has been amended as follows: 
Claim 21: the claim has been replaced with 
--An apparatus for attaching soft tissue to bone, comprising:            a bone anchor;            an adjustable suture construct coupled to the bone anchor, the adjustable suture construct including a first suture with a first free end and a second free end, the first free end extending through a first longitudinal passage in the first suture to form a first adjustable loop, the second free end extending through a second longitudinal passage in the first suture to form a second adjustable loop;            an intermediate member extending through the first adjustable loop and through the second adjustable loop to couple the intermediate member to the adjustable suture construct, wherein the intermediate member is folded while extending through the first adjustable loop and the second adjustable loop such that a first free end of the intermediate member and a second free end of the intermediate member extend away from the first adjustable loop and the second adjustable loop, the intermediate member formed by a braid manufacturing 
Claim 23: The claim has been replaced with 
--The apparatus of claim 22 further comprising a second needle, wherein the third portion of suture extending from the second free end of the intermediate member includes a second pair of suture free ends that converge at a second connection between the second pair of suture free ends and the second needle.—
Claim 26: The claim has been replaced with 
--An apparatus for attaching soft tissue to bone, comprising:            a bone anchor;            an adjustable suture construct coupled to the bone anchor, the adjustable suture construct including a first suture with a first free end and a second free end, the first free end extending through a first longitudinal passage in the first suture to form a first adjustable loop, the second free end extending through a second longitudinal passage in the first suture to form a second adjustable loop;            an intermediate member extending through the first adjustable loop and through the second adjustable loop to couple the intermediate member to the adjustable suture construct, wherein the intermediate member is folded while extending through the first adjustable loop 
a second needle, wherein the second free end of the intermediate member has a second pair of suture free ends extending therefrom and converging at a second connection between the second pair of suture free ends and the second needle.—
Claim 28: The claim has been replaced with 
--The apparatus of claim 26, wherein the plurality of pre-formed openings includes a first set of pre-formed openings that extend through the first free end of the intermediate member and a second set of pre-formed openings that extend through the second free end of the intermediate.--
Claim 29: the claim has been replaced with 
--The apparatus of claim 27, wherein the intermediate member being folded aligns the first set of pre-formed openings with the second set of pre-formed openings.—
Claim 30: The claim has been replaced with
--The apparatus of claim 26, wherein the first pair of suture free ends pass one or more times through the intermediate member.--
Claim 31: The claim has been replaced with 

Claim 32: The claim has been replaced with 
--An apparatus for attaching soft tissue to bone, comprising:            a bone anchor;            an adjustable suture construct coupled to the bone anchor, the adjustable suture construct including a first suture with a first free end and a second free end, the first free end extending through a first longitudinal passage in the first suture to form a first adjustable loop, the second free end extending through a second longitudinal passage in the first suture to form a second adjustable loop;            an intermediate member extending through the first adjustable loop and through the second adjustable loop to couple the intermediate member to the adjustable suture construct, wherein the intermediate member is folded while extending through the first adjustable loop and the second adjustable loop such that a first free end of the intermediate member and a second free end of the intermediate member extend away from the first adjustable loop and the second adjustable loop, wherein the intermediate member includes a plurality of pre-formed openings that extend through the intermediate member; and            a first needle, wherein the first free end of the intermediate member has a first pair of suture free ends extending therefrom and converging at a first connection between the first pair of suture free ends and the first needle.—
Claim 33: Cancelled
Claim 34: The claim has been replaced with 

Claim 35: Cancelled
Claim 36: The claim has been replaced with 
--The apparatus of claim 32, wherein the first pair of suture free ends pass one or more times through the intermediate member.—
Claim 41: The claim has been replaced with 
--The apparatus of claim 32, wherein the plurality of pre-formed openings includes a first set of pre-formed openings that extend through the first free end of the intermediate member and a second set of pre-formed openings that extend through the second free end of the intermediate member.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 21, the art of record when considered alone or in combination neither renders obvious nor anticipates a an adjustable suture construct with two loops where an intermediate member is coupled to the two loops with its two ends extending away from the loop, where the intermediate portion has a first portion of suture to form a braided construct while leaving a second portion of suture unbraided and extending from the first free end of the intermediate member including a first pair of suture free ends that converge at a first connection between the first pair of suture free ends and the first needle, in conjunction with the rest of the claimed limitations. 
Regarding claim 26, the art of record when considered alone or in combination neither renders obvious nor anticipates an adjustable suture construct with two loops, where an intermediate member having a plurality of pre-formed openings that extend through it, wherein the intermediate member is coupled to the two loops with its two ends extending away from the loop, where the intermediate member has a first pair of suture free ends that converge to connect to a first needle, and a second pair of suture free ends that converge to connect to a second needle, in conjunction with the rest of the claimed limitations.
With respect to claim 32, the art of record when considered alone or in combination neither renders obvious nor anticipates an adjustable suture construct with two loops, where an intermediate member having a plurality of pre-formed openings that extend through it, wherein the intermediate member is coupled to the two loops with its two ends extending away from the loop, where the intermediate member has a first pair of suture free ends that converge to connect to a first needle, in conjunction with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771